Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 26, 1989, upon a verdict convicting defendant of the crimes of criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the seventh degree.
Defendant argues that the State Troopers illegally conducted a warrantless search of the vehicle he was driving after it was stopped for speeding. This same issue was addressed by this court in the case of codefendant Thomas Mercado (see, People v Mercado, 165 AD2d 910), wherein we rejected the People’s claim that the search was supported by probable cause. Given that this issue controls defendant’s appeal, reversal of his conviction is also warranted. In view of this result, it is unnecessary to consider defendant’s remaining contentions.
Judgment reversed, on the law, motion to suppress granted and matter remitted to the County Court of Ulster County for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.